CONSULTING AGREEMENT

 

        THIS AGREEMENT (the "Agreement") made and entered into this 17 day of
September 2003, by and between FORTIS ENTERPRISES, a Nevada corporation
(hereinafter referred to as the "Company" or "FRTE") and Florida Catastrophe
Corp. (hereinafter referred to as the "CONSULTANT").

       

        WHEREAS, Consultant and FRTE have agreed to finalize the terms of
Consultant's services with FRTE and reduce those terms to writing in this
Agreement.

       

        WHEREAS, Consultant has acquired outstanding and special skills and
abilities and an extensive background in and knowledge in the Insurance
Restoration industry. Some of the services that Consultant specializes in are:

* General Contracting

* Residential & Commercial Structural Reconstruction

* Mold/Mildew Remediation

* Fire Restoration

* Water Extraction & Drying Services

* Foundation and Sinkhole Restoration

* Content Cleaning, Packing, Moving & Storage

* Vehicle Damage Restoration

* Smoke (structural cleaning & deodorization)

* Vandalism Board Ups and Securing

* Emergency Tree Removal, Board Ups & Weatherproofing

 

        WHEREAS, FRTE desires the association and services of Consultant in
order to retain its experience, skills, abilities, background, and knowledge,
and is therefore willing to engage its services on the terms and conditions set
forth below.

 

        WHEREAS, Consultant desires to begin consulting for FRTE and is willing
to do so on those terms and conditions set forth herein.

 

        NOW THEREFORE, in consideration of the above recitals and the mutual
promises and conditions in this Agreement, and other good and valuable
considerations, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

1. ENGAGEMENT

Company hereby hires and employs CONSULTANT as an independent contractor; and
CONSULTANT does hereby accept its position as an independent contractor to the
Company upon the terms and conditions hereinafter set forth.

 

2. TERM

The term of this Agreement shall be for twelve (12) months from the date first
written above.

 

 

3. COMPENSATION

Each quarter (every 3 months), FRTE shall compensate and issue to the Consultant
a total of eighty thousand (80,000) restricted shares of the Company's common
stock, the shares will be issued and restricted under Rule 144. The certificate
for the shares of common stock shall bear the following restrictive legend:

 

These securities have not been registered under the Securities Act of 1933. They
may not be sold or transferred in the absence of an effective Registration
Statement under that Act without an opinion of counsel reasonably satisfactory
to the Company that such Registration is not required.

 

4. DUTIES AND OBLIGATIONS OF CONSULTANT

At the request of FRTE, CONSULTANT shall have the following duties and
obligations under this Agreement.

4.1 General Business Consulting: Consultant shall assist Company with general
business consulting services. Such assistance shall be on a "best efforts"
basis. Services shall include but not be limited to assisting the Company and
Company Management with evaluating prospective acquisition candidate's business
setup and operations, business management services and other business related
services pertaining to restoration services companies.

 

5. COMPANY'S REPRESENTATIONS AND WARRANTIES

The execution and delivery by the Company of this Agreement have been duly and
validly authorized by all requisite action by the Company. No license, consent
or approval of any person is required for the Company's execution and delivery
of this Agreement.

 

6. NOTICES

Any notice or other communication required or permitted to be given hereunder
shall be in writing, and shall be deemed to have been duly given when delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid to the parties hereto at their addresses indicated hereunder.
Either party may change his or its address for the purpose of this paragraph by
written notice similarly given.

 

7. MISCELLANEOUS

7.1 This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Florida.

7.2 This Agreement shall inure to the benefit of and be binding upon the Parties
hereto, their heirs, personal representatives, successors and assigns.

7.3 If any provision of this Agreement shall be held to be invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision and shall not in any way affect or render invalid or unenforceable any
other provision of this Agreement, and this Agreement shall be carried out as if
such invalid or unenforceable provision were not contained herein.

 

 

This Agreement may be executed in counterparts and by fax transmission, each
counterpart being deemed an original.

 

CONFIRMED AND AGREED ON THIS 17 DAY OF SEPTEMBER 2003.

 

 

 

By: /S/Stephen W. Carnes

Stephen Carnes, CEO

Fortis Enterprises

 

 

 

By: /S/Eric Lueck           

Eric Lueck, Co-President

Florida Catastrophe Corp.

 